DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/30/2022.
Applicant's election with traverse of Invention I in the reply filed on 5/30/2022 is acknowledged.  The traversal is on the ground(s) that Applicant amended some claims.  This is not found persuasive because Applicant did not provide any substantive arguments that the restriction between method and device are improper.  Should any independent claim be found allowable, rejoinder of any withdrawn claims will be considered.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210088841 A1 to Shin et al.
Regarding Claim 1.  Shin discloses a polarizer, wherein the polarizer is made of stretchable materials (para 45 and 53-54) and shaped to be a curved surface by a hot pressing process (This limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)), and the polarizer comprises: a polarizing functional layer, configured to convert light passing through the polarizing functional layer from natural light into linearly polarized light (Fig. 2 polarizer 100); and a protective layer (Fig. 2 polarizer protective film 200,300), configured to protect the polarizing functional layer; wherein the polarizing functional layer and the protective layer are stacked sequentially along a light emission direction (See Fig. 2). 
Regarding Claim 2.  Shin further discloses at least one of: a first bonding layer, located between the polarizing functional layer and the protective layer; or a second bonding layer, located on a side of the polarizing functional layer away from the protective layer (para 57). 
Regarding Claim 3.  Shin further discloses a retardation film layer, located at a side of the polarizing functional layer away from the protective layer, and bonded to the polarizing functional layer by the second bonding layer. (See para 56 describing its in-plane retardation of polarizer protective film 200, 300).
Regarding Claim 4.  Shin further discloses a third bonding layer, located on a side of the retardation film layer away from the polarizing functional layer (Para 66).
Regarding Claim 5.  Shin further discloses a material of the protective layer is at least one of triacetyl cellulose (TAC), polymethyl methacrylate (PMMA), thermoplastic polyurethane (TPU), polyimide (PI), polyethylene terephthalate (PET), or cyclo olefin polymer (COP) (para 50).
Regarding Claim 7.  Shin further discloses a material of the polarizing functional layer comprises a liquid crystal material and a dichroic dye, and the polarizing functional layer is formed by a coating process. (para 45).
Regarding Claim 8.  Shin further discloses the polarizing functional layer is a polyvinyl alcohol (PVA) film onto which iodine or a dichroic dye is absorbed (Para 45).
Regarding Claim 9.  Shin discloses a flexible display (para 6); and a polarizer, made of stretchable materials (para 45 and 53-54) and shaped to be a curved surface by a hot pressing process (This limitation is a product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113)), comprising: a polarizing functional layer, configured to convert light passing through the polarizing functional layer from natural light into linearly polarized light (Fig. 2 polarizer 100); and a protective layer (Fig. 2 polarizer protective film 200,300), configured to protect the polarizing functional layer; wherein the polarizing functional layer and the protective layer are stacked sequentially along a light emission direction (See Fig. 2); and a curved cover; wherein the curved surface of the polarizer fits a shape of the curved cover, and the flexible display, the polarizer and the curved cover are stacked sequentially along the light emission direction (See  Fig. 4 surface of 500c). 
 Regarding Claim 10.  Shin further discloses at least one of: a first bonding layer, located between the polarizing functional layer and the protective layer; or a second bonding layer, located on a side of the polarizing functional layer away from the protective layer (para 57). 

Regarding Claim 11.  Shin further discloses a retardation film layer, located at a side of the polarizing functional layer away from the protective layer, and bonded to the polarizing functional layer by the second bonding layer. (See para 56 describing its in-plane retardation of polarizer protective film 200, 300).
Regarding Claim 12.  Shin further discloses a third bonding layer, located on a side of the retardation film layer away from the polarizing functional layer (Para 66).
Regarding Claim 13.  Shin further discloses a material of the protective layer is at least one of triacetyl cellulose (TAC), polymethyl methacrylate (PMMA), thermoplastic polyurethane (TPU), polyimide (PI), polyethylene terephthalate (PET), or cyclo olefin polymer (COP) (para 50).
Regarding Claim 15.  Shin further discloses a material of the polarizing functional layer comprises a liquid crystal material and a dichroic dye, and the polarizing functional layer is formed by a coating process. (para 45).
Regarding Claim 16.  Shin further discloses the polarizing functional layer is a polyvinyl alcohol (PVA) film onto which iodine or a dichroic dye is absorbed (Para 45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 in view of US 20090135345 A1 to Yajima et al.
Regarding Claim 6.  As stated above Shin discloses all the limitations of base claim 1.
Shin does not specifically disclose that the protective layer has a modulus of 5MPa-7000MPa and an elongation at break of 5% or higher. 
However, Yajima discloses a protective layer has a modulus of 5MPa-7000MPa (para 773) and an elongation at break of 5% or higher (para 776) to improve dimensional stability. 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicants effective filing date to include that the protective layer has a modulus of 5MPa-7000MPa and an elongation at break of 5% or higher. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 9 in view of US 20090135345 A1 to Yajima et al.
Regarding Claim 14.  As stated above Shin discloses all the limitations of base claim 9.
Shin does not specifically disclose that the protective layer has a modulus of 5MPa-7000MPa and an elongation at break of 5% or higher. 
However, Yajima discloses a protective layer has a modulus of 5MPa-7000MPa (para 773) and an elongation at break of 5% or higher (para 776) to improve dimensional stability. 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicants effective filing date to include that the protective layer has a modulus of 5MPa-7000MPa and an elongation at break of 5% or higher. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDMOND C LAU/Primary Examiner, Art Unit 2871